Title: To Thomas Jefferson from Joel Barlow, 28 September 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Windsor Vermont 28 Sepr. 1806
                        
                        On hearing of the death of Judge Paterson I take the liberty of  that Pierpont Edwards might be appointed to his place. I am confident that the seat could not be
                            filled with more dignity to the office or usefulness to the Country. And it would be Particularly & highly
                            advantageous to the republican interest in Connecticut, where they stand in great need of as much aid from the government
                            as it is convenient to afford them.—
                        Mrs. Barlow’s health has been feeble this summer. We came to Ballston spring for its benefit, & I have come
                            here to look after some lands that I owned in this State.—I expect to return soon to Phila. & visit washington in the
                            course of the Autumn.
                        with great respect, yr. obet. Servant
                        
                            Joel Barlow
                            
                        
                    